As filed with the Securities and Exchange Commission on August 22, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PATRICK INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) Indiana (State or other jurisdiction of incorporation or organization) 35-1057796 (I.R.S. Employer Identification No.) 107 West Franklin Street, P.O. Box 638 Elkhart, IN 46515 (574) 294-7511 (Address, including zip code, and telephone number, including area code, of Registrant's principal executive offices) PATRICK INDUSTRIES, INC. 2 (Full title of the Plan) Andy L. Nemeth Executive Vice President-Finance and Chief Financial Officer 107 West Franklin Street, P.O. Box 638
